Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communications entered 03/01/2021.
Priority
This application, filed 03/19/2019, Pub. No. US 2019/0277841 A1, published 09/12/2018, is a divisional of U.S. Patent Application No. 14/537,102, filed 11/10/2014, a Nonpublication Request filed 11/10/2014, now U.S. Patent No. 10,261,074, issued 04/16/2019, which is a continuation of application No. 12/704,678, filed 02/12/2010, now US Patent 8,883,519, issued 11/11/2014, which claims benefit of US Provisional Application No. 61/160,744, filed 03/17/2009.
Status of Claims
Claims 21, 22 and 26-29 are currently pending.  Claims 1-29 have been originally filed.  Claims 1-20, 24 and 25 have been cancelled, and Claims 21-23, 26, 28 and 29 have been amended, as set forth in Applicant’s First Preliminary amendment filed 03/19/2019.  Claim 23 has been cancelled, and Claim 22 has been amended, as set forth in Applicant’s Second Preliminary amendment filed 06/05/2019.  Claims 21, 22 and 26-29 have been subject to restriction/election requirement mailed 12/28/2020.  Claims 21 and 22 are withdrawn from consideration.  Claims 26-29 are examined.
Election/Restriction
Applicant's election, without traverse, of the species:
(1)	10-acetyl-3,7-dihydroxyphenoxazine (Ampliflu) as a dye substrate; 

(3)	thickness coating in a range of approximately 1 nm to approximately 10 nm in the synthesis of coated nanoceria and size of nanoparticles is 1-500nm;
in the reply filed on 03/01/2021 is acknowledged.  Applicant identified Claims 26-29 as encompassing the elected species (1)-(3).  
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/01/2021.
Information Disclosure Statement
No information disclosure statement has been submitted. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities.  The use of the trademark Ampliflu, which is a trademark of Sigma-Aldrich Co. LLC, has been noted in this application, for example, at page 10.  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be 
Claim Objections
Claim 26 is objected to because of the following informalities:  not adhering to the consistent terminology “biocompatible polymer coated ceria nanoparticle(s)” through the body of the claim.  Appropriate correction is required.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).
The claims, as recited in independent Claim 26, are drawn to:

    PNG
    media_image1.png
    548
    1071
    media_image1.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
(1) Scope of the invention/Actual reduction to practice/Partial structure/disclosure of drawings:
Independent Claim 26 covers a structurally unidentified ( = unlimited) genus of fluorescent dye substrates for oxidation by biocompatible polymer coated ceria nanoparticles, wherein the oxidase activity of the biocompatible polymer coated ceria nanoparticles is adjusted (“tuning”) by pH, wherein a pH value between 1 and 8 increases the oxidation rate, and a pH value between 8 and 11 decreases the oxidation rate.  
However, with regard to fluorescent dye substrates of Claim 26, the instant disclosure is limited to 10-acetyl-3,7-dihydroxyphenoxazine (Ampliflu™) and ortho-phenylene diamine (OPD), which both are substrates of horseradish peroxidase (HRP):

    PNG
    media_image2.png
    969
    449
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    183
    743
    media_image3.png
    Greyscale



As shown at FIGS. 20A to 20D of the application as filed, the polymer coated cerium oxide nanoparticles efficiently oxidize Ampliflu™ and OPD at both pH 7.0 and pH 4.0.  Regarding Claim 27, no data for other pH values between 1 and 8, which allegedly increase the oxidation rate, and/or pH values between 8 and 11, which allegedly decrease the oxidation rate, are provided.  Furthermore, regarding Claims 28 and 29, there are no data that a thick coating of the polymer coated cerium oxide nanoparticles provides a slower rate of oxidation of Ampliflu™ and OPD than the thin coating.

(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high.  In particular, methods for making and/or using the polymer coated cerium oxide nanoparticles were well known in the art at the time of the invention.  See, for example, Karakoti et al., “Nanoceria as Antioxidant: Synthesis and Biomedical Applications,” JOM, 2008, March 1, vol. 60, No 3, pp. 33–37; and Perez et al., “Synthesis of biocompatible dextran-coated nanoceria with pH-dependent antioxidant properties,” Small, 2008 vol. 4, No 5, pp. 552-556; published on line 04/24/2008.
At the same time, the oxidase activity of the biocompatible polymer coated ceria nanoparticles is unpredictable, because, as admitted, for example, at page 32, of the application as filed, the oxidase activity of nanoceria is dependent on the nature of the dye substrate utilized:

    PNG
    media_image4.png
    723
    1060
    media_image4.png
    Greyscale

Emphasis added.


(3) Physical and/or chemical properties and (4) Functional characteristics:
As above, with regard to fluorescent dye substrates of Claim 26, the instant disclosure is limited to 10-acetyl-3,7-dihydroxyphenoxazine (Ampliflu™) and ortho-phenylene diamine (OPD), which both are substrates of horseradish peroxidase (HRP).  As shown at FIGS. 20A to 20D of the application as filed, the polymer coated cerium oxide nanoparticles efficiently oxidize Ampliflu™ and OPD at both pH 7.0 and pH 4.0.  Regarding Claim 27, no data for other pH values between 1 and 8, which allegedly increase the oxidation rate, and/or pH values between 8 and 11, which allegedly decrease the oxidation rate, are provided.   Furthermore, regarding Claims 28 and 29, there are no data that a thick coating of the polymer coated cerium oxide nanoparticles provides a slower rate of oxidation of Ampliflu™ and OPD than the thin coating.
Since the evidence indicates that ordinary artisans could not predict the operability in the invention of any other species of fluorescent dye substrates other than the disclosed (see Applicant’s admission in the originally-filed application discussed above), these 2 specific examples, clearly fail to constitute a representative number of species within the entire genus of the structurally unidentified ( = unlimited) genus of fluorescent dye substrates for oxidation by biocompatible polymer coated ceria nanoparticles, wherein the oxidase activity of the biocompatible polymer coated ceria nanoparticles is adjusted (“tuning”) by pH, wherein a pH value between 1 and 8 increases the oxidation rate, and a pH value between 8 and 11 decreases the oxidation rate.. 
Accordingly, Claims 26-29 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for using the trademark(s) or trade name(s).
Claim 27 contains the trademark/trade name Ampliflu.  Where a trademark or 
trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particles and, accordingly, the identification/description is indefinite.
Claims 28 and 29 are rejected as being dependent upon Claim 27.  

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms " a thin polymer coating" and “a thick polymer coating” in Claim 29 are a relative term which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641